DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation ‘several nozzles positioned substantially parallel to one another and having outflow directions which converge…’ in Lines 2-3. It is unclear how nozzles (a spout or pipe that directs the flow of a medium exiting it) can both be parallel, which by definition are elements which never converge and have the fluid leaving the nozzles converge at the same time.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6, 8-10, 14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bagus (EP 2502601) in view of Takayama et al. (USPG 20060269375, hereinafter ‘Takayama’).
Regarding claim 1, Bagus discloses a dental machining unit comprising a milling chamber with a workpiece 10 mounted to a workpiece arm movable in at least two spatial directions (Fig. 1). The workpiece arm passes through a passage wall of the milling chamber which extends and comprises a membrane which allows the movement of the workpiece arm in at least two spatial directions and is fabricated of a highly elastic material and forms at least partially, a wall of the milling chamber. Bagus does not explicitly disclose a milling chamber with a sealed door or a liquid feed line as claimed.
Takayama discloses a milling chamber 60 having a sealed door 61a/b with respect to the environment against leakage of liquid. The milling chamber comprises a liquid feed line and a liquid outlet 56. Via the liquid feed line a liquid may be fed to a work region of the workpiece in which a milling tool machines a workpiece.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the dental machining unit of Bagus with the enclosed milling chamber/door/liquid feed line of Takayama and to hold the membrane in a clamped, sealed manner at a passage wall of the milling chamber (the wall through which the workpiece arm would pass) to provide an enclosure to the machining unit to contain chips and machining debris created during the machining process and to provide coolant to the tool/workpiece interface to cool the workpiece and tool and to remove debris created during manufacturing as taught by Takayama (Paragraph [0018]).
Regarding claim 2, Bagus discloses corrugations of the membrane being configured as concentric circles or as concentric partial circles which substantially form sinusoidal curves when viewed in a cross-sectional view (Fig. 1).
Regarding claim 3, Bagus discloses at least two and at most twenty corrugations of the membrane extend radially toward the outside when viewed from a direction of the movement flange.
Regarding claim 4, Bagus discloses the membrane being held clamped in a sealed manner at the passage wall of the milling chamber and extends two-dimensionally by a connection flange configured to be circumferential.
Regarding claim 6, Bagus discloses the movement flange of the workpiece arm being configured at a rigid partial arm of the workpiece arm which passes through the membrane.
Regarding claim 8, Bagus discloses a milling spindle 51 being provided in the milling chamber, wherein said milling spindle is fixed in place and carries a tool chuck which carries the milling tool 50 in a clamped manner. Bagus does not disclose which wall(s) the milling spindle or workpiece arm are attached.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the machining unit of claim 1 so that the milling spindle is attached to the bottom wall of the milling chamber, depending upon the desired configuration of the machine tool, and to allow machining chips/debris to fall away from the workpiece easily.
Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claims 9 and 10, the modified tool of claim 1 incorporates at least one nozzle as taught by Takayama. However, Takayama discloses several nozzles 56, having outflow directions converging so that the liquid is fed to the machining area and impinge on the milling tool and/or workpiece during the machining process before the liquid can reach the membrane (see Fig. 5 of Takayama).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the multiple nozzles of the apparatus of Takayama to the tool of claim 1 to successfully clear chips created during the machining operation.
Regarding claim 14, Bagus does not disclose a workpiece or tool magazine being disposed outside the milling chamber and allowing a milling tool to be changed while the door is open.
Takayama discloses both a workpiece magazine 45 and tool magazine 41 being disposed outside of the milling chamber and allowing a tool and/or workpiece change to be performed when the door is open.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide at least a tool magazine to the outside of the milling chamber of the apparatus of claim 1 as taught by Takayama, to allow the machine to quickly and easily change tools to perform a different operation on the workpiece without lengthy downtime.
Regarding claim 17, Bagus discloses the membrane being configured at least sectionally in the shape of a partial circle, wherein the membrane comprises a first portion configured in the shape of a partial circle (e.g. a rounded corner of the membrane), a second portion configured substantially linearly and which is adjacent to 
Regarding claim 18, the modified tool of claim 1 discloses the passage wall of the milling chamber extending two-dimensionally or flatly. Neither Bagus nor Takayama disclose the membrane forming the rear wall or the entire passage wall of the milling chamber.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of claim 1 such that the membrane is formed in the rear wall of the milling chamber to orient the workpiece and tool as desired. See the above-cited rearrangement of parts case law.
Regarding claim 20, Bagus does not disclose the sealed door being arranged at a ceiling wall of the milling chamber.
Takayama discloses the sealed door at least partially being arranged at a ceiling wall of the milling chamber (see Figs. 1 & 2).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the sealing wall of the modified apparatus of claim 1 at the ceiling wall of the milling chamber, as taught by Takayama, to allow for easy workpiece loading/removal.
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bagus (EP 2502601) in view of Takayama et al. (USPG 20060269375) as applied to claim 1 above, and further in view of Hunziker et al. (USPG 20180304388, hereinafter ‘Hunziker’).
Regarding claims 5 and 19, neither Bagus nor Takayama explicitly disclose the connection flange being formed of a rigid material, and being attached to other walls of the milling chamber, other than the passage wall.
Hunziker discloses a membrane connected closely with a metal flange 20 connected to the casing of the machine bed (analogous to the housing chamber of the modified apparatus of claim 1).
It would have been obvious to one having ordinary skill in the art at the time of filing to form a metal flange integrally with the milling chamber of the modified apparatus of claim 1, as taught by Hunziker, and to closely attach the outer periphery of the passage wall/membrane thereto, to prevent any coolant or debris escaping from the milling chamber.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bagus (EP 2502601) in view of Takayama et al. (USPG 20060269375) as applied to claim 1 above, and further in view of Steger (WO 2009100863).
Regarding claim 7, Bagus discloses the workpiece arm comprising movement elements for moving the arm in three spatial directions corresponding to the axes X, Y and Z. Bagus nor Takayama disclose a tool chuck or collet for the workpiece together with the workpiece clamped therein rotating in two rotational axes.
Steger discloses a movable workpiece arm wherein the arm comprises a workpiece chuck 8 rotatable in two rotational axes (about axes a and b in Fig. 2b).
claim 1, as taught by Steger, to provide more machining flexibility to the apparatus, and to allow it to machine a workpiece at different angles to smoothly create 3D profiles.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bagus (EP 2502601) in view of Takayama et al. (USPG 20060269375) as applied to claim 1 above, and further in view of Mai (US 5358360).
Regarding claims 11 and 12, neither Bagus nor Takayama disclose a nozzle plate connected with the milling spindle carrying a nozzle, said nozzle rotating with the chuck of the milling spindle.
Mai discloses a spindle of a milling tool comprising a chuck 1 carrying a milling tool 15, wherein a nozzle plate 9 is connected with the chuck and comprises several nozzles 10/11 evenly distributed around the milling tool that rotate with the chuck and have outflow directions directed towards the tip of the milling tool.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the nozzle plate/nozzles of Mai to the milling spindle of the apparatus of claim 1 to provide additional cooling/debris removal to the machining apparatus.
Claims 13, 15, 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bagus (EP 2502601) in view of Takayama et al. (USPG 20060269375) as applied to claim 1 above, and further in view of Terawaki et al. (US 5302061, hereinafter ‘Terawaki’).
Regarding claim 13, neither Bagus nor Takayama disclose the workpiece arm comprising a driver which may be used to actuate the door.
Terawaki disclose a movable arm 9 capable of gripping the workpiece, wherein the arm is provided with a driver 41 which is used to actuate a door 5.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of claim 1 by incorporating the driver taught by Terawaki into the workpiece arm of the apparatus, to enable automated opening of the door when required, saving time by not requiring an operator to be monitoring the apparatus to see when the operation is finished.
Additionally, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Regarding claim 15, Bagus does not disclose the sealed door comprising a plate shaped element covering an opening configured in the wall surface of the milling chamber.
Takayama discloses the sealed door comprising a plate-shaped element 61a/b which is arranged at the wall surface of the milling chamber, covering an opening configured in the wall surface of the milling chamber when the door is closed.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the door in a wall surface of the milling chamber to allow for insertion/removal of a workpiece into the machine.
None of the cited references explicitly disclose a sealing element on the opening or door, however Examiner takes Official Notice that it would have been obvious to one 
Regarding claim 16, none of Bagus, Takayama or Terawaki explicitly disclose when the door is opened. However, it would have been obvious to one having ordinary skill in the art at the time of filing to program operation of the apparatus such that the door may be opened upon actuation of a tool changer or workpiece changer and may be closed after the change of the milling tool, or not, as desired by the operator for the machining operation(s) being carried out.
Regarding claim 21, Bagus does not disclose the sealed door comprising a plate shaped element covering an opening arranged at the ceiling wall of the milling chamber.
Takayama discloses the sealed door comprising a plate-shaped element 61a/b which is arranged at the wall surface of the milling chamber, covering an opening configured in the ceiling wall of the milling chamber when the door is closed.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the sealing wall of the modified apparatus of claim 15 at the ceiling wall of the milling chamber, as taught by Takayama, to allow for easy workpiece loading/removal.
None of the cited references explicitly disclose a sealing element on the opening or door, however Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art at the time of filing to provide some sort of sealing 
Regarding claim 22, as the modified apparatus of claim 13 (from which claim 16 depends) utilizes the driver integrated into the workpiece arm as taught by Terawaki, actuation of the workpiece arm opens the door of the apparatus.
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. Applicant simply argues that Bagus does not disclose a passage wall and flexible membrane, and that Takayama does not cure the deficiencies of Bagus. This argument is respectfully traversed.
Bagus indeed discloses a membrane in Fig. 1 attached to the workpiece carrier 60. This membrane cannot simply exist in a vacuum, and is inherently connected to a framework of a milling machine, although this framework is not illustrated or described. As outlined above, Takayama illustrates an enclosed milling chamber which includes walls on all sides. Therefore, the combination of the two references would result in an enclosed milling chamber surrounding the workpiece holder of Bagus, with a membrane surrounding the workpiece holder/workpiece arm. And again, as outlined above, clamping this membrane to the passage wall, through which the arm passes, would have been obvious to one having ordinary skill in the art at the time of filing, to encapsulate the chamber and prevent chips and cutting fluid from escaping the milling chamber (Paragraph [0018] of Takayama).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/Alan Snyder/Primary Examiner, Art Unit 3722